Citation Nr: 1620090	
Decision Date: 05/17/16    Archive Date: 05/27/16

DOCKET NO.  14-26 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted sufficient to reopen a claim of entitlement to a one-time payment from the Filipino Veterans Equity Compensation (FVEC) Fund and, if so, whether such benefits are warranted on a accrued benefits basis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel
INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

This case comes before the Board of Veterans' Appeals (Board) on appeal of a May 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manilla, Philippines.  The original appellant passed away in October 2014, prior to final adjudication of the instant appeal; the current appellant is his surviving spouse and has been properly substituted as the appellant in his place.

This case was previously before the Board in November 2014, at which time the appeal was remanded to the Agency of Original Jurisdiction (AOJ) for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted above, the original appellant died in October 2014.  In a November 2014 statement, the current appellant notified the Manila RO of the original appellant's death and requested to be substituted as the appellant for the purpose of prosecuting the instant appeal, which was granted in a December 2015 administrative decision.  In a subsequent statement received by the RO in January 2015, the appellant requested a hearing before the Board to be conducted via videoconference.  As this hearing has not yet been conducted, this matter should be REMANDED to schedule the appellant for a Board hearing per the appellant's request.  See 38 C.F.R. §§ 20.703, 20.704, 20.1304(a) (2015).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Schedule the appellant for a Board hearing per her January 2015 request.  Appropriate notification should be given to the appellant and her representative, if any, and such notification should be documented and associated with the claims folder.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

